DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 15-21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Pub No.: 2019/0104539).
Regarding claim 15, Park et al. discloses an apparatus (see base station in fig. 19) or non-transitory computer readable medium (see para. 0284) for wireless communication at a base station, comprising: 
means for transmitting, to a user equipment (UE), a resource configuration for transmission of a downlink transmission within a repetition window, the resource configuration including an indicator of a repetition window size (read as the repetition interval in para. 0105) for the downlink transmission (Park et al. see fig. 4, fig. 13, step 1300; para. 0104, 0105, 0190; the base station transmits SPS or grant-free resource configuration information to the UE via UE-specific or common higher layer signaling. The SPS or grant-free resource configuration information may include at least one of frequency and time resources information for data transmission/reception with the SPS or grant-free resources, repetition interval… In para. 0190, …Referring to FIG. 13, at step 1300, the UE may receive periodic resource configuration information for SPS or grant-free data transmission or reception from a bases station via 
means for transmitting the downlink transmission to the UE in accordance with the resource configuration (Park et al. see fig. 13, step 1304; para. 0192 At step 1304, the UE may perform data transmission or reception based on the information about the periodic resources existing in the BWP as configured or indicated above without receipt of a separate DCI.). In other words, the base station transmits downlink data to the UE based on the periodic resource configuration information.
Claims 1, 8, 22 are rejected similarly to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5, 6, 9, 12, 13, 16, 19, 20, 23, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub No.: 2019/0104539) in view of Zhang et al. (Pub No.: 2019/0174446).
Regarding claims 2, 9, 16, 23, Park et al. discloses the feature wherein the downlink transmission is a grant-free downlink transmission (Park et al. see para. 0104; a base station may configure SPS or grant-free resources in uplink and downlink in various manners).
However, Zhang et al. does not explicitly disclose the feature wherein transmitting the grant-free downlink transmission to the UE comprises: transmitting a first repetition of the grant-free downlink transmission during any transmission occasion of the repetition window, the first repetition being associated with a first redundancy version (RV) index; and transmitting one or more additional repetitions of the grant-free downlink transmission during one or more corresponding subsequent transmission occasions of the repetition window, each of the one or more additional repetitions being associated with a respective RV index.
Zhang et al. from the same or similar fields of endeavor discloses the feature wherein transmitting the grant-free downlink transmission to the UE comprises: transmitting a first repetition of the grant-free downlink transmission during any transmission occasion of the repetition window, the first repetition being associated with a first redundancy version (RV) index; and transmitting one or more additional repetitions of the grant-free downlink transmission during one or more corresponding subsequent transmission occasions of the repetition window, each of the one or more additional repetitions being associated with a respective RV index (Zhang et al. see para. 0049-0053; The configured RV sequence can be associated with the K repetition transmission occasions. For example, RV0 is associated with the initial transmission occasion, RV1 is associated with the second transmission 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. to use a respective RV index for each of the repetitions during the transmission occasions.
The motivation would be to improve transmission reliability.
Regarding claims 5, 12, 19, 26, Zhang et al. discloses wherein transmitting the downlink transmission to the UE comprises: transmitting a first repetition of the downlink transmission during an initial transmission occasion of the repetition window, the first repetition being associated with a first redundancy version (RV) index; and transmitting one or more additional repetitions of the downlink transmission during one or more corresponding subsequent transmission occasions of the repetition window, each of the one or more additional repetitions being associated with a respective RV index (Zhang et al. see para. 0049-0053; The configured RV sequence can be associated with the K repetition transmission occasions. For example, RV0 is associated with the initial transmission occasion, RV1 is associated with the second transmission in the repetitions, and so on. Basically, an RV sequence will be associated sequentially with the repetitions (and repeated itself if K is larger than the RV sequence length).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. to use a RV index for the first repetition during the initial transmission occasion.
The motivation would be to improve transmission reliability.
Regarding claims 6, 13, 20, 27, Zhang et al discloses the feature wherein the resource configuration is transmitted via radio resource control (RRC) signaling, the resource configuration 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Zhang et al. to use a RV index for the first repetition during the initial transmission occasion.
The motivation would be to improve transmission reliability.

Claims 7, 14, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub No.: 2019/0104539) in view of Axmon et al. (Pub No.: 2018/0242280).
Regarding claims 7, 14, 21, 28, Park et al. does not explicitly disclose the feature for receiving, from the UE, an indication of a successful decoding of the downlink transmission.
Axmon et al. from the same or similar fields of endeavor discloses the feature for receiving, from the UE, an indication of a successful decoding of the downlink transmission (Axmon et al. see para. 0044; Feedback on whether data was successfully decoded or not (ACK/NACK; DL A/N) is provided to the radio network node in subframe n+4, where subframe n is the subframe where the data was received).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Park et al. and to implement with the feature as taught by Axmon et al. for receiving feedback from the UE whether data was successfully decoded or not.
The motivation would be to decrease transmission error rates.




Allowable Subject Matter
Claims 3, 4, 10, 11, 17, 18, 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (Pub No.: 2020/0288438) and Chen et al. (Pub No.: 2020/0036481).
Takeda et al. (Pub No.: 2020/0288438) discloses a user terminal according to one aspect includes: a transmission section that transmits UL data without a UL transmission indication from a radio base station; and a control section that repeatedly transmits the UL data based on a number of times of repeated transmission, and the control section controls whether or not to count the number of times of repeated transmission based on a radio resource type allocated to the repeated transmission. According to this one aspect, it is possible to appropriately perform UL grant-free repeated transmission, and improve performance and reliability of radio communication.
 Chen et al. (Pub No.: 2020/0036481) discloses a scheduling information sending method and a network device are provided. The method implemented by a network device includes: attempting to receive data repeatedly transmitted in N consecutive transmission time units starting from a transmission time unit in which the network device detects for the first time the data transmitted by the UE, where N is an integer greater than or equal to 1 and less than or equal to K, and K is a maximum quantity of times that the UE repeatedly transmits the data; and sending scheduling information to the UE when the network device does not obtain correctly decoded data of the data in the N transmission time units, where the scheduling information includes information about a transmission resource used 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464